Exhibit 10.31

WARRANTS AMENDMENT

 

This Warrants Amendment (this “Amendment”) between Prospect Global Resources
Inc. (the “Company”) and Buffalo Management LLC (“Buffalo”) is dated as of
August 14, 2013.

 

WHEREAS, Buffalo is the owner of the warrants to purchase the Company’s common
stock set forth on Schedule A (the “Warrants”), and in connection with the
Company’s issuance to Buffalo of certain securities on the date hereof as
compensation for Buffalo’s relinquishment of a 1% interest in the Company’s
gross revenue, Buffalo and the Company have agreed to place a limitation on the
number of Warrants that may be exercised at one time.

 

NOW THEREFORE, the Company and Buffalo agree as follows (capitalized terms not
otherwise defined have the meanings set forth in the Warrants):

 

1.  Notwithstanding any other provision of the Warrants, for so long as the
Common Stock is listed on a national securities exchange the number of Warrants
that may be exercised by the Holder on any day is limited to the number of
Warrants to be exercised by such Holder that, together will all other shares of
common stock held by such Holder and all shares of Common Stock issuable upon
exercise or conversion of any option, warrant, convertible security or other
right to acquire shares of Common Stock held by such Holder and its affiliates,
equals 23,027,000 shares of capital stock of the Company.

 

2.  Except as specifically amended hereby the Warrants remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

 

BUFFALO MANAGEMENT LLC

 

 

 

 

 

 

 

By:

 

 

 

Chad Brownstein

 

 

Manager

 

 

 

 

PROSPECT GLOBAL RESOURCES INC.

 

 

 

 

 

 

 

By:

 

 

 

Damon G. Barber

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Schedule I

 

Number of Warrants

 

Issue Date

 

Exercise Price

 

 

 

 

 

 

 

Indeterminate

 

August 5, 2010

 

Indeterminate

 

1,813,529

 

June 16, 2011

 

$

3.75

 

1,520,454

 

August 1, 2012

 

$

2.60

 

 

--------------------------------------------------------------------------------